DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2021 and 02/10/2021 have been considered by the examiner.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.
Claims 38-43, 46, and 48-57 are rejected under 35 U.S.C. 103 as being unpatentable over Dong Cong et al., "Research on the surface morphology and biocompatibility of laser rapid forming titanium implants", Chinese Journal of Oral Implantology, 2013, Vol. 18, No. 4, pp: 215-218, from IDS, in view of Jones et al. (US 20110014081 A1).
Regarding claims 38, 48 and 53, Cong teaches “laser rapid forming (hereinafter referred to as "LRF") titanium implant is a kind of implant with a specific annealing is heat treating).  
Cong teaches that “the surfaces of the implants treated by sandblasting and acid etching have countless micro-sized pores or even nano-sized pores, among the irregular large undulations (20-40μm) after sandblasting, there are countless corrosion pores with diameters of about 2μm by acid etching, such that two-level, rough structure of secondary cavity are formed” (which reads upon “eroding the non-bone contacting and the bone contacting surfaces of the metal orthopedic implant to impart micro-scale structures or nano-scale structures to the non-bone contacting and the bone contacting surfaces, wherein eroding comprises mechanically etching the non-bone contacting and the bone contacting surfaces of the metal orthopedic implant”, as recited in the instant claim; pages 2-3).  Cong teaches that “biocompatibility is improved by sandblasting and acid etching the surface” (page 5).  Cong teaches that “In the center of the implant, there are quadrangular longitudinal tube structures, which represent micropores with different diagonals, including 500, 600, 900 and 1200μm (named P500, P600, P900 and Pl200 respectively)” (which reads upon “a non-bone contacting surface”, as recited in the instant claim; page 5).  Cong teaches that “the induced osteogenesis can be obviously observed on P500 and P600, and in the 16th week, the induced osteogenesis occurred at a position about 5mm from the end of the two samples” (page 5; tissue growth is induced on the non-bone contacting surface).  Cong teaches that “the acid etching treatment is beneficial to the extension of human fibrin agglomerates on the surface of the material” (page 5; surface treatment benefits not just bone contacting surfaces, but also any surface where tissue growth is desired, such as an interior surface, as in claim 53).  Cong teaches that “the induced osteogenesis is most active at a position of 5mm from the end of the implant” (page 5).  Cong teaches that “the distance of 5mm probably provides an optimal balance between blood circulation and fluid movement” (page 5).  Cong teaches that “the titanium implant surface has a higher bone contact rate and a bone density of the penetration area after LRF and sandblasting and acid etching, as compared to pure titanium” (page 5).  Cong is silent regarding the orientation of the implant in the body and during the LRF process.  Specifically, Cong is silent regarding vertically additively building, wherein vertically additively building the metal orthopedic implant comprises: depositing a first metal layer to form a non-bone contacting surface of the implant, wherein the non-bone contacting surface comprises at least one of a posterior side, an anterior side, and a lateral side of the metal orthopedic implant; and depositing a second metal layer onto the first metal layer to form a bone contacting surface of the metal orthopedic implant, wherein the bone contacting surface comprises at least one of a top side and a bottom side of the implant formed by edges of the first metal layer and the second metal layer that impart a macro-scale structure to the bone contacting surface.  
Regarding the subject limitations, in order to carry out the invention of Cong, it would have been necessary and obvious to look to the prior art for exemplary orientations of implants used in additive manufacturing.  Jones provides this teaching.  Jones teaches a method of forming metallic structures which are particularly but not exclusively applicable for use in hard or soft tissue interlock structures for medical implants and prosthesis (a process for manufacturing a metal orthopedic implant; paragraph [0074]).  Jones teaches that the structures are built in a layer-by-layer fashion (additively building 
Regarding claim 39, modified Cong teaches the process of claim 38 as stated above.  Cong teaches that “the surfaces of the implants treated by sandblasting and acid etching have countless micro-sized pores or even nano-sized pores, among the irregular large undulations (20-40μm) after sandblasting, there are countless corrosion pores with diameters of about 2μm by acid etching, such that two-level, rough structure of secondary cavity are formed” (pages 2-3; two-level, rough structure reads on wherein the micro-scale structures and nano-scale structures overlap the macro-scale structures of the bone contacting surface).  
Regarding claim 40, modified Cong teaches the process of claim 38 as stated above.  Cong teaches that Laser rapid formation (LRF) is a type of 3D printing manufacturing technology, which is gradually deposited layer by layer by using titanium alloy powder in the molten pool of the high-energy beam combined with computer design and control, and the specimens with a specific shape could be obtained by this processing (page 3; molten pool reads on melting).  
Regarding claim 41, modified Cong teaches the process of claim 38 as stated above.  
Cong is silent regarding wherein heat treating the metal orthopedic implant comprises heating the metal orthopedic implant and compressing the heated metal orthopedic implant with hot isostatic pressure or hot uniaxial pressure.  
Jones teaches that a further improvement in the mechanical and microstructural properties of the porous construct may be achieved by either conventional sintering under vacuum or inert atmosphere and/or hot isostatic pressing using temperature regimes known in the state of the art (paragraph [0108]).  

Regarding claims 42-43, modified Cong teaches the process of claim 41 as stated above.  Jones teaches that the appearance of the porous construct can be changed by the alteration of the processing conditions or by the introduction of an acid etch process (paragraph [0109]). Jones teaches both hot isostatic pressing and an acid etch process. Jones teaches is silent regarding the order of the hot isostatic pressing and an acid etch processes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP § 2143 I E. Here, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to choose between performing the hot isostatic pressing prior to the acid etch process and performing the acid etch prior to the hot isostatic pressing process, with a reasonable expectation of success. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to try either process first in order to alter the properties and appearance of the porous construct.
Regarding claim 46, modified Cong teaches the process of claim 38 as stated above.  Cong teaches that the LRF titanium alloy specimen has a relatively rough surface before treatment, and it can be observed by the electron microscope that there 
Regarding claims 49-52, modified Cong teaches the process of claim 48 as stated above.  Cong teaches sandblasting and acid etching (page 2).  Cong teaches that the LRF titanium alloy specimen has a relatively rough surface before treatment, and it can be observed by the electron microscope that there are spherical particles with a diameter of 25 to 45μm on the surface of the specimen, and these particles are loosely combined with the surface (page 4).  Jones also teaches layers of unmelted metal particles firmly adhered to the strut surfaces (paragraph [0109]). Jones teaches that it is also possible to remove these satellites by an acid etching process and a strong acid (paragraph [0110]). Jones teaches prolonged exposure to the acid etch mix (paragraph [0110]; prolonged exposure reads on immersing the metal orthopedic implant in an acid solution).
Regarding claim 54, modified Cong teaches the process of claim 38 as stated above.  Cong teaches that there are countless corrosion pores with diameters of about 2μm (page 3).  
Regarding claim 55, Cong teaches “laser rapid forming (hereinafter referred to as "LRF") titanium implant is a kind of implant with a specific shape, which is gradually deposited layer by layer by using titanium alloy powder in the molten pool of the high-energy beam combined with computer design and control” (which reads upon “a process for producing a metal orthopedic implant, the process comprising: vertically additively building a metal orthopedic implant”, as recited in the instant claim; page 1).  Cong teaches that “the more obvious the crests of the grooves on the surface of the 
Cong teaches that “the surfaces of the implants treated by sandblasting and acid etching have countless micro-sized pores or even nano-sized pores, among the irregular large undulations (20-40μm) after sandblasting, there are countless corrosion tissue growth is induced on the non-bone contacting surface).  Cong teaches that “the acid etching treatment is beneficial to the extension of human fibrin agglomerates on the surface of the material” (page 5; surface treatment benefits not just bone contacting surfaces, but also any surface where tissue growth is desired, such as an interior surface, which is a non-bone contacting surface).  Cong teaches that “the induced osteogenesis is most active at a position of 5mm from the end of the implant” (page 5).  Cong teaches that “the distance of 5mm probably provides an 
Regarding the subject limitations, in order to carry out the invention of Cong, it would have been necessary and obvious to look to the prior art for exemplary orientations of implants used in additive manufacturing.  Jones provides this teaching.  Jones teaches a method of forming metallic structures which are particularly but not exclusively applicable for use in hard or soft tissue interlock structures for medical implants and prosthesis (a process for manufacturing a metal orthopedic implant; paragraph [0074]).  Jones teaches that the structures are built in a layer-by-layer fashion (additively building the orthopedic implant; paragraph [0008]).  Jones teaches that the truncated unit cells located at the exterior surface of a built product provide a barbed effect to the product (having macro-scale structures in one or more surfaces of the implant; paragraph [0015]).  Jones teaches that it is possible to manufacture open cell structures with unit cell sizes below millimeter (macro-scale; paragraph [0098] and FIGs. 8A-8D).  Jones teaches that the OCLS “jacket” 56 as shown in FIG. 15 b will act as the porous surface 
Regarding claim 56, modified Cong teaches the process of claim 38 as stated above.  Cong is silent regarding the order of the sandblasting and acid etch processes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP § 2143 I E. Here, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to choose between performing the sandblasting prior to 
Regarding claim 57, Cong teaches “laser rapid forming (hereinafter referred to as "LRF") titanium implant is a kind of implant with a specific shape, which is gradually deposited layer by layer by using titanium alloy powder in the molten pool of the high-energy beam combined with computer design and control” (which reads upon “a process for producing a metal orthopedic implant, the process comprising: additively building a metal orthopedic implant”, as recited in the instant claim; page 1).  Cong teaches that the LRF titanium alloy specimen has a relatively rough surface before treatment, and it can be observed by the electron microscope that there are spherical particles with a diameter of 25 to 45μm on the surface of the specimen, and these particles are loosely combined with the surface (which reads upon “to impart macro-scale structures in one or more surfaces of the orthopedic implant”, as recited in the instant claim; page 4).  Cong teaches that “the more obvious the crests of the grooves on the surface of the material, the easier it is for osteoblasts to form contact induction” (page 2).  Cong teaches that “rough surface of the titanium implant is better than smooth surface for the response of the osteoblasts, and both the interaction of proteins and the implant surface and that of cells and the implant surface are affected by surface morphology, and that the surface depressions, protrusions, and micropores with a similar size to the proteins or cells have an important impact on bone integration” (page 2).  Cong teaches that “the surfaces of the implants treated by sandblasting and acid annealing is stress-relieving).  
Cong teaches that “the surfaces of the implants treated by sandblasting and acid etching have countless micro-sized pores or even nano-sized pores, among the irregular large undulations (20-40μm) after sandblasting, there are countless corrosion pores with diameters of about 2μm by acid etching, such that two-level, rough structure of secondary cavity are formed” (which reads upon “mechanically etching at least one non-bone contacting surface of the one or more surfaces of the metal orthopedic implant to impart micro-scale structures into the at least one non-bone contact surface of the metal orthopedic implant, and, thereafter, chemically etching one or more surfaces of the metal orthopedic implant comprising to impart nano-scale structures into the one or more surfaces of the metal orthopedic implant”, as recited in the instant tissue growth is induced on the non-bone contacting surface).  Cong teaches that “the acid etching treatment is beneficial to the extension of human fibrin agglomerates on the surface of the material” (page 5; surface treatment benefits not just bone contacting surfaces, but also any surface where tissue growth is desired, such as an interior surface, as in claim 53).  Cong teaches that “the induced osteogenesis is most active at a position of 5mm from the end of the implant” (page 5).  Cong teaches that “the distance of 5mm probably provides an optimal balance between blood circulation and fluid movement” (page 5).  Cong teaches that “the titanium implant surface has a higher bone contact rate and a bone density of the penetration area after LRF and sandblasting and acid etching, as compared to pure titanium” (page 5).  
Cong teaches acid etching, however Cong is silent regarding immersing the metal orthopedic implant in an acid solution.  Cong teaches that the LRF titanium alloy specimen has a relatively rough surface before treatment, and it can be observed by the electron microscope that there are spherical particles with a diameter of 25 to 45μm on the surface of the specimen, and these particles are loosely combined with the surface (page 4).  
Jones teaches a method of forming metallic structures which are particularly but not exclusively applicable for use in hard or soft tissue interlock structures for medical implants and prosthesis (a process for manufacturing a metal orthopedic prolonged exposure reads on immersing the metal orthopedic implant in an acid solution).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acid etch of Cong to include prolonged exposure, as taught by Jones to remove the unmelted particles from the surface of the implant.  

Claims 45 and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dong Cong et al., "Research on the surface morphology and biocompatibility of laser rapid forming titanium implants", Chinese Journal of Oral Implantology, 2013, Vol. 18, No. 4, pp: 215-218, from IDS, and Jones et al. (US 20110014081 A1), as applied to claims 38 and 57 above, and further in view of The National Institute for Occupational Safety and Health (NIOSH) Preventing Silicosis and Deaths From Sandblasting, August 1992 (NIOSH).
Regarding claims 45 and 58, modified Cong teaches the process of claims 38 and 57 as stated above.  
Cong and Jones are silent regarding the specific abrasive material used in sandblasting.  
NIOSH teaches that abrasive blasting with sands containing crystalline silica can cause serious or fatal respiratory disease (page 1).  NIOSH teaches NIOSH has therefore recommended since 1974 that silica sand (or other substances containing more than 1% crystalline silica) be prohibited as abrasive blasting material (page 6).  NIOSH teaches that a variety of materials (corundum, glass beads, pumice, sawdust, slags, steel grit and shot, and walnut shells) are available as alternative blasting media (page 6).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use glass beads as the sand blasting abrasive material, as taught by NIOSH to comply with CDC guidance and avoid serious or fatal respiratory disease.  

Claim 47 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dong Cong et al., "Research on the surface morphology and biocompatibility of laser rapid forming titanium implants", Chinese Journal of Oral Implantology, 2013, Vol. 18, No. 4, pp: 215-218, from IDS, and Jones et al. (US 20110014081 A1), as applied to claim 46 above, and further in view of Su et al. (US 2010/0114303 A1).  
Regarding claim 47, modified Cong teaches the process of claim 46 as stated above.  Cong is silent regarding wherein the micro-scale structures comprise a skewness of from -0.25 to 0.25, and a kurtosis of from 1 to 2.5.  Regarding the subject limitation, it would have been necessary and obvious to look to the prior art for exemplary amounts of skewness and kurtosis used in processing of surfaces for medical implants.  Su provides this teaching.  Su is concerned with the field of implantable devices or prostheses (paragraph [0015]).  Su teaches that the surface skewness (i.e., Ssk) describes the asymmetry of the height distribution histogram (paragraph [0079]).  Su teaches that exemplary range for surface skewness is -0.04 to -8.25 (Table 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the implant of the prior art combination, and adjusting and varying the skewness, such as within the claimed ranges, as taught by Su, to form a conventional implant using known and tested surface skewness predictably suitable for medical applications.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Here, the claimed range of a skewness of from -0.25 to 0.25 overlaps the range disclosed by the prior art of -0.04 to -8.25.  Accordingly, the prior art renders the claim obvious.  Su teaches that the surface kurtosis (i.e., Sku) describes the “peakedness” of the surface topography (paragraph [0081]).  Su teaches that exemplary range for surface kurtosis is 2.8-53.1 (Table 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the implant 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REBECCA JANSSEN/Examiner, Art Unit 1733